Citation Nr: 0635039	
Decision Date: 11/13/06    Archive Date: 11/27/06	

DOCKET NO.  04-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from December 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which confirmed and continued a 
preexisting 40 percent evaluation for the veteran's bilateral 
hearing loss.  The representative requested an advance on the 
docket for the veteran, and the Board granted the request.  
This case was somewhat delayed in adjudication by the Board 
because the veteran had requested to appear at a travel board 
hearing at the RO in Detroit.  The veteran was properly 
notified of such hearing to be held in June 2005, but he 
thereafter failed to appear for the scheduled hearing.  There 
is no further hearing request on file.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran has Level V hearing for each ear which 
warrants a 20 percent evaluation in accordance with 38 C.F.R. 
§ 4.85, Table VI, but in accordance with 38 C.F.R. § 4.86(a), 
for exceptional patterns of hearing impairment, the veteran's 
bilateral hearing loss warrants a 40 percent evaluation, but 
no higher.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in April 2003, 
prior to the issuance of the rating decision now on appeal 
from July 2003.  This notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  Following receipt of the veteran's claim for 
increase, he was provided a contemporaneous VA audiometric 
examination in June 2003, and recent records of the veteran's 
treatment with VA were collected for review.  The veteran 
submitted a June 2003 statement in support of his claim for 
increase from his private physician.  VCAA is satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the veteran may not have been provided 
with VCAA notice regarding downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board notes that the currently assigned 40 percent 
evaluation for bilateral hearing loss has been in effect for 
the past 20 years, current audiometric examination does not 
warrant an increase, and in the absence of any allowance 
resulting from this appeal, any failure to provide notice 
regarding effective dates must be harmless error.

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claim for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise a lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or a system or organ of the 
body, to function under the ordinary conditions of daily 
life.  38 C.F.R. § 4.10.

Evaluation of hearing impairment is based upon audiometric 
examinations using controlled speech discrimination testing 
together with the results of pure tone audiometric testing.  
Evaluations range from no percent to 100 percent and are 
based on organic impairment of hearing acuity within the 
conversational voice range of 1,000, 2,000, 3,000, and 
4,000 Hertz (cycles per second).  38 C.F.R. § 4.85.  There 
are tables provided, and compensable evaluations are awarded 
based upon combination assessments of speech discrimination 
testing and average pure tone decibel thresholds for the 
relevant frequencies of speech.  38 C.F.R. § 4.85.  

When the pure tone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  

Analysis:  Historically, the veteran has been in receipt of a 
40 percent evaluation for bilateral hearing loss effective 
from August 1986.  The veteran requested an increased 
evaluation in December 2002.  He submitted a statement from 
an osteopathic doctor in June 2003 indicating that he was the 
veteran's family physician, and that it was his opinion that 
the veteran's hearing loss had increased in severity over the 
previous months.

VA outpatient treatment records indicate that the veteran has 
been seen for adjustment and fitting of his hearing aids on 
multiple occasions.

The veteran was provided a VA audiometric examination in June 
2003.  His claims folder and service medical records were 
reviewed.  The examination report noted that the veteran 
denied having any tinnitus.  It also noted that the veteran 
had intact tympanic membranes which were normal in color and 
appearance.  Immittance testing resulted in findings of 
normal middle ear function.  The pure tone decibel thresholds 
for the relevant frequencies of speech at 1,000 through 4,000 
Hertz were 80, 80, 80, and 80 for the right ear, and 80, 75, 
80, and 85 for the left ear.  This resulted in an average 
pure tone decibel threshold for each ear of 80.  Speech 
discrimination results were 76 percent for the right ear, and 
78 percent for the left.  The veteran complained that his new 
left ear mold caused feedback and a new impression was taken 
and sent to the vendor for appropriate repair.  

Using the table prescribed for evaluation of hearing loss at 
38 C.F.R. § 4.86, the veteran's right ear hearing with an 
average pure tone decibel threshold of 80 and speech 
discrimination of 76 results in Level V.  Left ear pure tone 
decibel threshold of 80 combined with speech discrimination 
of 78 also results in Level V hearing.  Using Table VII would 
result in a 20 percent compensable evaluation.  

However, because all of the veteran's relevant frequencies 
for speech at 1,000 through 4,000 Hertz are over 55 decibels, 
the veteran's hearing may be evaluated using Table VIA, using 
pure tone threshold averages alone (without speech 
discrimination).  In this case, the veteran's hearing loss 
disability for each ear is assessed at Level VII, and this 
results in the assignment of a 40 percent compensable 
evaluation using Table VII.  Accordingly, no higher than the 
currently assigned 40 percent evaluation for the veteran's 
bilateral hearing loss is warranted.

In his substantive appeal, the veteran objected to being 
tested for hearing loss disability in a sound-proof room.  He 
requested to be tested in a place where there was a group of 
people and a significant amount of noise.  He wrote that 
under such circumstances, his hearing was very poor indeed.  
The veteran should understand that clinical evaluation of 
hearing loss must be performed in a controlled testing 
environment.  It is certainly understood that individuals 
with hearing loss have a greater perception of hearing loss 
disability when exposed to multiple noises, sounds and voices 
than in a sound-proof room.  Nonetheless, objective 
audiometric testing has been conducted in sound-proof rooms 
for decades, and this is the acceptable scientific 
methodology.  The veteran should also understand that VA has 
little discretion in assigning compensable evaluations for 
bilateral hearing loss.  The applicable laws and regulations 
governing the assignment of compensable evaluations is 
directly and strictly governed by the results of audiometric 
test results.  Accordingly, the veteran's longstanding 
40 percent evaluation for bilateral hearing loss must be 
confirmed and continued.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


